FILED
                            NOT FOR PUBLICATION                             JUL 3 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


NICK MAKREAS,                                    No. 12-16233

               Plaintiff - Appellant,            D.C. No. 3:11-cv-02406-MMC

  v.
                                                 MEMORANDUM*
THE MOORE LAW GROUP, A.P.C., a
California corporation; CITIBANK
(SOUTH DATOKA), N.A., a business
entity, form unknown,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Northern District of California
                    Maxine M. Chesney, District Judge, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       Nick Makreas appeals pro se from the district court’s judgment dismissing

his action alleging, among other things, violations of the Fair Credit Reporting Act


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“FCRA”) and California state law. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo. Rowe v. Educ. Credit Mgmt. Corp., 559 F.3d 1028, 1029 (9th

Cir. 2009). We may affirm on any basis supported by the record, Corrie v.

Caterpillar, Inc., 503 F.3d 974, 979 (9th Cir. 2007), and we affirm.

      The district court properly dismissed Makreas’s FCRA claim because

Makreas failed to allege facts sufficient to show that defendants accessed his credit

report without a permissible purpose, or that there was a bona fide dispute

regarding the debt. See Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 674-76 (9th

Cir. 2010) (discussing the two requirements for establishing permissible purpose

under 15 U.S.C. § 1681b(a)(3)(A)); Gorman v. Wolpoff & Abramson, LLP, 584
F.3d 1147, 1163 (9th Cir. 2009) (under 15 U.S.C. § 1681s-2(b), a furnisher can

only be liable by failing to report a bona fide dispute – that is, “a dispute that could

materially alter how the reported debt is understood”). Moreover, to the extent that

the claim is based on violation of 15 U.S.C. § 1681s-2(a), there is no private right

of action. See Gorman, 584 F.3d at 1154, 1162.

      The district court properly dismissed Makreas’s claim under California’s

Rosenthal Fair Debt Collection Practices Act against defendant Citibank because

Makreas failed to alleged facts sufficient to show that Citibank itself engaged in

debt collection activities, or that the Moore Law Group acted as Citibank’s agent


                                            2                                     12-16233
when it engaged in debt collection activities, thereby making Citibank vicariously

liable for its acts. See Cal. Civ. Code §§ 1788.1(b), 1788.2(c) (explaining that

purpose of Act is “to prohibit debt collectors from engaging in unfair or deceptive

acts or practices in the collection of consumer debts” and defining “debt

collector”); Fenton v. Freedman, 748 F.2d 1358, 1361-62 (9th Cir. 1984) (listing

requirements for establishing agency under California law); see also Clark v.

Capital Credit & Collection Servs., Inc., 460 F.3d 1162, 1173 (9th Cir. 2006)

(addressing vicarious liability under federal Fair Debt Collection Practices Act).

      The district court properly dismissed Makreas’s unfair competition claim

because Makreas failed to allege facts sufficient to show that he sought injunctive

relief, or that defendants obtained money or property from him as a result of their

alleged misconduct, warranting restitution. See Korea Supply Co. v. Lockhead

Martin Corp., 63 P.3d 937, 943-45 (Cal. 2003) (explaining that under California’s

Unfair Competition Law, Cal. Bus. & Prof. Code § 17200, relief is generally

limited to injunctive relief and restitution, and defining restitution); see also Los

Angeles v. Lyons, 461 U.S. 95, 111 (1983) (injunctive relief is “unavailable absent

a showing of irreparable injury, a requirement that cannot be met where there is no

showing of any real or immediate threat that the plaintiff will be wronged again”).

      The district court did not abuse its discretion by denying leave to amend.


                                            3                                     12-16233
See Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir.

2011) (setting forth standard of review and explaining that leave to amend may be

denied if amendment would be futile); Chodos v. W. Publ’g Co., 292 F.3d 992,

1003 (9th Cir. 2002) (setting forth the standard of review and requirements for

leave to amend, and noting that a district court’s discretion is particularly broad

where it has already granted leave to amend).

      The district court did not abuse its discretion by declining to enter default

judgment against the Moore Law Group. See Direct Mail Specialists, Inc. v. Eclat

Computerized Techs., Inc., 840 F.2d 685, 689 (9th Cir. 1988) (Fed. R. Civ. P.

55(b)(1) applies only to parties who have never appeared in the action); Eitel v.

McCool, 782 F.2d 1470, 1471 (9th Cir. 1986) (setting forth the standard of review

and discussing the process for obtaining default judgment).

      We reject Makreas’s contentions that the district court erred by allegedly

disregarding defendants’ “continued willful and negligent violations of the

FCRA,” and that the district court should have permitted discovery.

      We do not consider issues not specifically and distinctly raised in the

opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per

curiam).

      AFFIRMED.


                                           4                                    12-16233